SOMERVILLE, J.
The plaintiff in ejectment claims title by deed from Mary Newman, who, it is claimed, inherited the property in suit from her father, one Lollis.
It does not appear that Lollis ever had any title to or possession of the land, nor indeed that he ever even claimed it. Nor does it appear that Mary Newman ever had title or possession. Plaintiff concedes that he himself has never had possession, and it is shown without dispute that defendants have had possession for 10 or 12 years.
On this evidence the trial court should have given the general affirmative charge for defendants as requested *591by them, and not for plaintiff, as was actually done. —Gist v. Beaumont, 104 Ala. 347, 16 South. 20; Jackson Lumber Co. v. McCreary, 137 Ala. 278, 34 South. 850; Dodge v. Irvington Land Co., 158 Ala. 91, 48 South 383, 22 L. R. A. (N. S.) 1100; Fleatcher v. Riley, 169 Ala. 433, 53 South. 816.
For the errors of the trial court in these particulars,, the judgment must be reversed, and the cause remanded! for another trial. ^_ ¡
Reversed and remanded.
Anderson, C. J., and McClellan and Sayre, JJ., - concur.